Case 2:19-cr-00008-NR Document 2497-1 Filed 10/29/20 Page 1 of 1




   Party number      Defendant               Counsel
   USA                                       Craig Haller
   1                 Noah Landfried          Martin Dietz
   2                 Mario Allen             Daniel Cuddy
   4                 Dashawn Burley          Michael DeMatt
   5                 Michel Cercone          Stephen Capone
   9                 Richard Georgelos       Nicola Henry-Taylor
   12                Priyanka Kumar          Michael DeRiso
   13                Ross Landfried          James Paulick
   14                Sterling Marshall       Christopher Capozzi (excused)
   16                Harold Novick           Lee Markovitz
   18                Omari Patton            Joseph Valenti
   28                Shamar Banks            David Defazio
   31                David Curran            Kelvin Morris
   32                William Fielder         Melvin Vatz
   33                Darwin Good             William McCabe (excused)
   34                Eugene Hall             Michael Moser
   35                Dorianne Harris         Lisa Mantella
   38                Richard Jasek           Wendy Williams
   39                Seth Lindsey            Michael Waltman
   42                Dana Penney             James Kraus
   43                Diassandai Serrano      Patrick Livingston
   44                Anthony Smith           Ryan James
   45                Christian Stevens       Stephen Stallings
   47                Paris Wilson            David Schroeder
